DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I and Species 1 Figs. 1-7 claims 1-10 and 12-15 in the reply filed on 8/22/2022 is acknowledged.  The traversal is on the ground(s) that “The search associated with the non-elected invention would extend into areas of search for the elected invention, and the search associated with the non-elected species would be substantially coextensive with the search associated with the elected species. In addition, examining all of the claims of this application at the same time would only require consideration of a few additional claims.  This is not found persuasive because as stated in the previous office action, numerous additional searches would have to be performed to find methods on filling the medical devices with medicine, that is not required in the first group of claims and finding the variations of embodiment structures, that are also cited as being separate species in the present specification.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11 and 16/20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/22/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not sufficiently describe what materials are considered to have antibacterial properties.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “the sheet-shaped second sealing member having an antibacterial property and air permeability”. It is unclear what materials are considered to have antibacterial properties because the specification does not describe any.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. US 2009/0100802 A1 in view of Merboth et al. US 6,830,149.
With regards to claim 1, Bush (Figs. 6-8) discloses a medical device package comprising: a nest 45 in which are held plural medical devices 16’ each of which is to be filled with medicine, each of the plural medical devices having an open upper end and a closed bottom end; a medical device container main body 14’ that includes an accommodation space in which is positioned the nest and the plural medical devices, the accommodation space of the medical device container main body being surrounded by a bottom 14a of the medical device container main body and by an upstanding side wall 34a’/34b’/34’/36’ of the medical device container main body that extends upwardly away from the bottom of the medical device container main body when the nest and the medical devices are accommodated in the accommodation space of the medical device container main body, the medical device container main body including an opening that communicates with the accommodation space of the medical device container main body to permit the nest and the medical devices to be introduced into the accommodation space of the medical device container main body and to be removed from the accommodation space of the medical device container main body; a sheet-shaped first seal (beginning of Para. 0065) covering the opening in the medical device container main body to seal the medical device container main body, the sheet-shaped first seal being removable to uncover the opening in the medical device container main body and permit the nest and the medical devices to be removed from the accommodation space of the medical device container main body; a storage container main body 12’ that includes an accommodation space 12a’ in which is positioned the medical device container main body in a sterile state, the accommodation space of the storage container main body being surrounded by a support portion (bottom of the container) of the storage container main body, the support portion of the storage container main body facing the bottom of the medical device container main body, the storage container main body including an opening 12b’ that communicates with the accommodation space of the storage container main body to permit the medical device container main body to be introduced into the accommodation space of the storage container main body and to be removed from the accommodation space of the storage container main body.
Although it is not shown, Bush describes a peelable lid (beginning of Para. 0065) that covers and seals the medical device container main body. However, if it is found to not be a sheet-shaped first seal as claimed, Merboth teaches that it was known in the art to have a medical device package that includes a medical device container main body 140 having a sheet-shaped first seal 150 covering the opening in the medical device container main body to seal the medical device container main body. (Figs. 3, 5A and Col 6:38-40)
The inventions of Bush and Merboth are both drawn to the field of containers (packages) that are capable of holding items such as medical devices. Each package includes a nest, medical device container main body that holds the nest and storage container that holds the medical device container main body. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid on the medical device container main body in Bush by providing a sheet-shaped first seal covering the opening as taught by Merboth for the purposes of keeping the contents in a sealed sterile condition.

Bush discloses in Para. 0033, the storage container main body may be any container or vessel. Therefore, it would be obvious to have a storage container main body (taught by Merboth) have the storage container main body 20 that holds a medical device container main body, have an upstanding peripheral wall portion 22/23 of the storage container main body that extends upwardly away from the support portion 25 of the storage container main body when the medical device container main body is accommodated in the accommodation space 26 of the storage container main body, the support portion 25 of the storage container main body facing the bottom of the medical device container main body; and a sheet-shaped second seal 60 covering the opening in the storage container main body to seal the storage container main body, the sheet-shaped second seal being removable to uncover the opening in the storage container main body and permit the medical device container main body to be removed from the accommodation space of the storage container main body; and the sheet-shaped second seal 60 having an antibacterial property and being air permeable (Col 5:46-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container main body in Bush by providing an upstanding peripheral wall portion extending upwardly away from the support portion and a sheet-shaped second seal covering the opening in the storage container main body as taught by Merboth for the purposes of retaining the articles inside the container and protecting the articles from damage.

With regards to claim 3, Bush (Figs. 6-8; Para. 0065) and Merboth discloses the opening in the medical device container main body is positioned at an upper end of the upstanding side wall of the medical device container main body, the sheet-shaped first seal (Bush; Para. 0065 and Merboth; 150) that covers the opening in the medical device container main body being positioned in opposing relation and parallel to the sheet-shaped seal member that closes and seals the open upper ends of the medical devices.

With regards to claim 4, Bush (Figs. 6-7 and the middle of Para. 0068) discloses the upstanding side wall 34a’/34b’/34’/36’ of the medical device container main body includes a step 50, an outer peripheral portion of the nest being supported on the step of the medical device container main body so that a bottom end of each of the plural medical devices is spaced from the bottom of the medical device container main body.

With regards to claim 5, Bush (Figs. 6-8; Para. 0065) and Merboth discloses the opening in the medical device container main body is positioned at an upper end of the upstanding side wall of the medical device container main body, the sheet-shaped first seal (Bush; Para. 0065 and Merboth; 150) that covers the opening in the medical device container main body being positioned in overlying relation to the upper ends of the medical devices.

With regards to claim 6, Bush (Figs. 6-8) and Merboth inherently teaches the opening in the storage container main body that communicates with the accommodation space of the storage container main body is positioned at the upstanding peripheral wall portion (Merboth; 22/23)of the storage container main body, the second seal (Merboth; 60) that covers the opening in the storage container main body being positioned in opposing relation to the upstanding side wall of the medical device container main body.

With regards to claim 10, Bush (Figs. 6-8) discloses the support portion (bottom of the container) of the storage container main body rests on a part of the medical device storage container main body 14’.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. US 2009/0100802 A1 in view of Merboth et al. US 6,830,149 and further in view of Okihara et al. US 2014/0353190 A1.
With regards to claim 2, Bush discloses the claimed invention (plural medical devices having open upper ends) as stated invention but it does not specifically disclose the open upper ends of the plural medical devices are closed and sealed by a sheet-shaped seal member.
However, Okihara teaches that it was known in the art to have a medical device package with plural medical devices having open upper ends, that has  the open upper ends 15 of the plural medical devices 10 closed and sealed by a sheet-shaped seal member 60 (Para. 0084).
The inventions of Bush and Okihara are both drawn to the field of containers (packages) that are capable of holding items such as medical devices. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device container main body in Bush by providing a sheet-shaped seal member covering the open upper ends of the medical devices as taught by Okihara for the purposes of keeping the contents sealed in the medical devices.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. US 2009/0100802 A1 in view of Merboth et al. US 6,830,149 and further in view of Aesquivel US 7,249,686 B1.
With regards to claim 7, Bush in view of Merboth discloses the claimed invention as stated above, in alternative embodiments such as Fig. 12B and 12C, Bush teaches protrusions 614a positioned on the bottom of the medical device container main body that are to engage a support surface, but it does not specifically disclose recesses, the recesses on either the support portion of the storage container main body or the bottom of the medical device container main body, the protrusions being positioned in the recesses to position the medical device container main body at a predetermined position in the storage container main body.
However, Aesquivel teaches that it was known in the art to have that it was known in the art to have a device container main body 12 and a storage container main body 14 have protrusions 42 and recesses 44, the protrusions 42 being positioned on the bottom of the device container main body, and the recesses 44 on the support portion of the storage container main body, the protrusions being positioned in the recesses to position the device container main body at a predetermined position in the storage container main body.
	The inventions of Bush, Merboth and Aesquivel are all drawn to the field of containers having a device container main body and a storage container body to hold the device container main body to hold items. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device container main body and the storage container main body in Bush by providing protrusions and recesses as taught by Aesquivel for the purposes positioning the device container main body in the storage container main body.

With regards to claim 8, Aesquivel further teaches the recesses 44 include recesses positioned adjacent corners of the support portion of the storage container main body 14, one of the recesses being an elongated recess that is elongated toward a diagonally opposite corner. 



    PNG
    media_image1.png
    297
    398
    media_image1.png
    Greyscale

With regards to claim 9, the combination of Bush, Merboth and Aesquivel inherently discloses the support portion of the storage container main body includes an inner surface facing towards the accommodation space of the storage container main body and an outer surface facing away from the accommodation space of the storage container main body, the outer surface of the support portion of the storage container main body including plural spaced-apart recesses configured to position the medical device storage container main body relative to some drug filling device.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. US 2009/0100802 A1 in view of Merboth et al. US 6,830,149.
With regards to claim 12, Bush discloses a medical device package comprising: a medical device container 14’ including a nest 45 holding a plurality of medical devices 16’ aligned in a predetermined direction and configured to be filled with medicine, the medical device container also including a medical device container main body in which the nest is accommodated; and a storage container 12’; the storage container including: a storage container main body in which is accommodated the medical device container in a sterile state; a through opening at one end of the storage container main body to permit the medical device container to be introduced into the storage container main body and to be removed from the storage container main body.
	Although it is not shown, Bush describes a peelable lid (beginning of Para. 0065) that covers and seals the medical device container main body. However, if it is found to not be a sheet-shaped first seal as claimed, Merboth teaches that it was known in the art to have a medical device package that includes a medical device container main body 140 having a sheet-shaped first seal 150 covering the opening in the medical device container main body to seal the medical device container main body. (Figs. 3, 5A and Col 6:38-40)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid on the medical device container main body in Bush by providing a sheet-shaped first seal covering the opening as taught by Merboth for the purposes of keeping the contents in a sealed sterile condition.
Bush discloses in Para. 0033, the storage container main body may be any container or vessel. Therefore, it would be obvious to have a storage container main body (taught by Merboth) have the storage container main body 20 that holds a medical device container main body, have a shape-retaining property; and a sheet-shaped second seal 60 sealing the through opening at the one end of the storage container main body, the sheet-shaped second sealing member 60 having an antibacterial property and air permeability (Col 5:46-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container main body in Bush by providing a shape-retaining property and a sheet-shaped second seal sealing the opening in the storage container main body as taught by Merboth for the purposes of retaining the articles inside the container and protecting the articles from damage.

With regards to claim 15, Bush in view of inherently discloses the through opening is located above the medical device container, and the second sealing member (60; Merboth) is positioned in opposing relation to the first sealing member (150; Merboth) and parallel to the first sealing member.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. US 2009/0100802 A1 in view of Merboth et al. US 6,830,149 and further in view of Aesquivel US 7,249,686 B1.
With regards to claim 13, Bush discloses the storage container includes a support portion (the bottom of container 12’), a bottom portion of the medical device container 14’ being supported on the support portion of the storage container but it does not specifically disclose the bottom portion of the medical device container and the support portion of the storage container each include a positioning structure that engage one another and prevent displacement of the medical device container.
However, Aesquivel teaches that it was known in the art to have that it was known in the art to have a device container main body 12 and a storage container main body 14 have the bottom portion of the device container and the support portion of the storage container each include a positioning structure 42/44 that engage one another and prevent displacement of the medical device container.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device container main body and the storage container main body in Bush by providing positioning structures as taught by Aesquivel for the purposes positioning the device container main body in the storage container main body.

	With regards to claim 14, the combination of Bush, Merboth and Aesquivel inherently discloses the storage container includes a support portion, the support portion of the storage container including a positioning structure configured to position the storage container relative to some drug filling device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JENINE PAGAN/Examiner, Art Unit 3736